[image450.jpg]



New York

Chicago

San Diego

São Paulo

Beijing

Shanghai

Hong Kong

Taipei

Sydney

www.mzgroup.us



Investor Relations Consulting Agreement



THIS CONSULTING AGREEMENT ("Agreement") is made this 5th day of June 2013, by
and between Rango Energy, Inc. (RAGO) (hereinafter referred to as the "Company"
or "RAGO"), and MZHCI, LLC, a MZ Group Company (hereinafter referred
collectively as the "Consultant" or "MZ-HCI").



EXPLANATORY STATEMENT





The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant's knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.



NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:



Consulting Services



1.1       MZ-HCI agrees that for a period of twelve (12) months commencing June
5, 2013, the Consultant will reasonably be available during regular business
hours to advise, counsel and inform designated officers and employees of the
Company as it relates to financial markets and exchanges, competitors, business
acquisitions and other aspects of or concerning the Company's business about
which HCI has knowledge or expertise.



1.2       MZ-HCI shall render services to the Company as an independent
contractor, and not as an employee. All services rendered by MZ-HCI on behalf of
the Company shall be performed to the best of MZ-HCI's ability in concert with
the overall business plan of the Company and the goals and objectives of the
Company's management and Board of Directors, including articulating RAGO's
investment story and highlights; building and maintaining relationships with
supporters of the stock, including institutional investors and sell-side
analysts; increasing the Company participation in investment conferences focused
on mobile technology and small-cap companies; achieving a fair market value for
the Company's stock; and significantly increasing the Company' s exposure in the
financial market.



 

Page 1

MZ-HCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

I.          

Scope of Services, Programs and Deliverables





MZ-HCI will develop, implement, and maintain an ongoing stock market support
system for RAGO with the general objective of expanding awareness in RAGO among
stockbrokers, analysts, small-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publications.


1.          SHAREHOLDER COMMUNICATIONS

 

A.

Consultant will understand the financials and all operating metrics of RAGO in
detail, facilitating interactions with new and current investors.

 

B.

Consultant will create a 2-page investment overview, review and revise the PPT,
and assist on a complete website upgrade.

 

C.

Consultant will send welcome letter to initiate relationship with key
shareholders + stakeholders.

 

D.

Consultant will review all Press Releases for all material events: assist
management in articulating all material operating and financial events.
Disseminate news to investor + media database.

 

E.

Consultant will provide a Senior Account Manager and single point of contact for
all investors. Streamlines all communication and IR functionality.

 

F.

Consultant will conduct a perception study: contact shareholders/analysts and
prospective investors on a quarterly basis to gather feedback on their views of
how the business is evolving and management's execution relative to
expectations.

 

G.

Consultant will host all earnings conference calls. Logistics, script, and
rehearsal sessions, including FAQs. Moderate call and manage the investor
question queue.

2.          INVESTMENT COMMUNITY OUTREACH

 

MZ will implement an ongoing stock market support system for RAGO with the
general objective of expanding awareness among stockbrokers, analysts, small-cap
portfolio/fund managers, market makers, and the appropriate financial & trade
publications.

 

A.

Consultant will provide roadshow coaching with objective analysis and
recommendations to improve management's presentation delivery.

 

B.

Consultant will make introductions to targeted investors worldwide utilizing a
proprietary, robust database:

 

i.

Equity Brokers

 

ii.

Analysts (both generalists and industry specialists)

 

iii.

Portfolio Managers/Institutions

 

iv.

High Net Worth Investors

 

v.

Market Makers

 

vi.

Financial Publications

 

C.

Consultant will organize at least six (6) roadshows throughout the next twelve
months. MZ provides complete intelligence pre and post meeting and has a trained
professional to accompany management. This will include Australia and other
countries if appropriate.

 

D.

Consultant will organize "Virtual Roadshows" - Live investor presentations
webcast from management's locale. This will be by invitation only and
participants will be comprised of shareholders, institutional and retail
investors, and buy/sell side analysts.

     

Page 2 of 9

MZHCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

 

E.

Consultant will screen all North American investment firms for upcoming
financial conferences and select those that would be appropriate for RAGO. Work
to secure invitations. Consultant will endeavour to obtain at least two
invitations.

3.          MEDIA RELATIONS

 

Targeted media relations offer an important segment to the corporate story. MZ
will target media opportunities that highlight RAGO's strategy, growth
objectives, board of directors, developments and milestones related to its
business. Services include:

 

A.

Targeted media programs

 

B.

Strategic counsel

 

C.

Release drafts and media targets

 

D.

Q&A to support significant corporate developments

 

E.

Feedback after interviews

 

Trade Magazines & Journals

- Investors, business partners, customers, and business reporters utilize the
industry press as a valued source of information. MZ will raise awareness for
RAGO's business and technologies, and news events related to growth performance,
partnership deals, and significant product advances in qualified trade magazines
and journals.





Business & Financial Media

- MZ will identify the optimal news, corporate, and industry trends that will
provide angles in the business/financial media and then actively pursue those
opportunities with the appropriate reporter(s).





MZ Branded Distribution - Company will be featured in MZ Newsletter which is
distributed eight times per year to over 25,000 investors worldwide.

4.          PUBLIC MARKET INSIGHT

 

MZ-HCI will counsel and educate the Company's senior management on the life
cycle of the financial markets and most importantly how the Company is impacted
directly and indirectly by different variables. The Team at MZ-HCI leverages its
collective expertise on all aspects of strategic financial, corporate and crisis
communications gain through representing over 200 public companies. MZ-HCI will
help the Company set and manage expectations while relaying valuation metrics,
perceptions, and methodologies utilized by investment professionals. This
consulting aspect of MZ-HCI's business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls.



As part of its ongoing commitment and partnership with the Company, MZ-HCI will
educate the Company's senior management on the importance of establishing
conservative expectations and how various corporate actions may be perceived and
impact the public market. MZ-HCI can also help access acquisition candidates
plus discuss the financial impacts and longer term implications.

     

Page 3 of 9

MZHCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

II.       AGENDA



Timeline

FIRST 30 DAYS

 

A.

Spend adequate time with management to understand the business/growth plan,
financial forecasts, capital expenditure and cash flow projections.

 

B.

Create a two-page Corporate Profile, which clearly articulates RAGO's current
business and financial position, as well as its strategy for future growth. This
is an important marketing piece for investors to quickly learn about the
company.

 

C.

Review and update PowerPoint presentation. MZ-HCI will utilize proprietary
research, feedback from conversations and meetings to incorporate and improve
the Investor PowerPoint and message delivery. UPDATED AT LEAST ONE TIME PER
QUARTER.

 

D.

Assist and provide input for all corporate press releases including both
creation and ongoing revisions. We will assist by providing additional fact
finding and other market research which will help the context and delivery of
the message.

 

E.

Include RAGO in MZ Newsletter and on

www.mzgroup.us website within two weeks.  

F.

Counsel senior management on all aspects of the capital markets and most
importantly how RAGO is impacted directly and indirectly by different economic
variables. MZ-HCI staff to conduct a proprietary training program "Success in
the Capital Markets" for the RAGO team. The goal is to enable management to
optimize key opportunities and to avoid pitfalls, both of which have long-term
positive implications.

 

G.

Develop initial target list and begin making introductions to investment
professionals and investors while seeding and confirming meetings for upcoming
Road Shows. Practice and refine presentation with management team.

 

-

Road Show with 2-3 full days in Southern California (12-15 meetings)

 

-

Target brokers, fund managers, Buy and Sell Side Analysts, and high net worth
investors which follow companies with a similar profile to RAGO

 

H.

Provide a detailed description of each contact prior to each meeting. During the
meetings and/or conference calls a member of MZ-HCI will be available to
facilitate the correspondence and assist with due diligence. Management will be
provided with a summary of feedback including MZ-HCI's suggestions for
improvements on both the context and delivery of the Company's story.

 

I.

Assist in bell ringing ceremony when up-listing is complete.

DAYS 30-60

 

A.

Formalize a Press Release calendar (queue) for coming three months. Create and
release accordingly to the market and simultaneously to current and prospective
investors inboxes.

 

B.

Include RAGO where applicable in interviews with all financial online sites.
Review and create media target list. Being to make introductions and follow-up.

 

C.

Include RAGO in all presentations where MZ-HCI representatives will speak on
RAGO's industry topics.

 

Page 4 of 9

MZHCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

 

D.

Host Virtual Road Shows for management with goal of having at least 20-25 new
investment professionals joining during each event. Alternate schedules between
these events and traditional Road Shows to continue growing a pipeline of new
and interested investors.

DAYS 60-90

 

A.

Target brokerage firms who hold conferences which would be applicable for RAGO.
Establish a goal of having management present in at least 3 new conferences
during the initial 1 year contract. These would be non-paid for and have high
institutional attendance, in addition to high net worth investors. Additionally,
MZ will seek opportunities to present to brokers directly at firms for both
teach-ins and small events.

 

B.

Formalize and continually update the database to ensure that all press releases
are e-mailed to all interested professionals.

 

C.

Target newsletter editors and publishers for a "Buy Recommendation." Focus on
Business Publications for appropriate stories on RAGO product roll-out, unique
carrier centric model, and key competitive advantages to investors and industry
players. Follow-up accordingly with all interested parties with a goal of
receiving a new piece of media coverage at least 1x per quarter.

 

D.

Schedule and book out East Coast Road Show (NYC Metro) covering at least 3 days
and 15+ meetings.

 

E.

Conduct and host quarterly and annual earnings call. This will include full
script creation, Q&A/FAQ compilation and practice. Incorporate feedback and key
concepts into prepared remarks. Schedule the call, including webcast and
generate a press release to notify shareholders of conference call (it should be
released at least 7 days prior to call date). Call outs to maximize attendance
and gather feedback to improve ongoing public correspondence.

ONGOING - These services will be provided ongoing with a summary included in
each quarterly update

 

A.

Respond to all investor requests and calls in a timely manner to facilitate the
distribution of corporate information. Focus on educating shareholders, with the
premise that an informed investor will become a longer term investor.

 

B.

Formalize and continually update the database to ensure that all press releases
are e-mailed to all interested professionals. This includes the input of notes
to keep track of all investor correspondence and reminder calls to all investor
prior to earnings conference calls.

 

C.

Provide consulting services to RAGO management on the public markets

 

D.

Provide progress reports to senior management and evaluate achievements with a
monthly summary of activities and a detailed report every quarter.

 

E.

RAGO management will review IR services and compensation at the 6 month
anniversary, and RAGO will have no obligation to issue any additional warrants
to MZ for services rendered (other than as set forth in Section IV)

     

Page 5 of 9

MZHCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

Many of the above items will occur simultaneously but certain items will have
chronological priority over others. As RAGO grows, MZ-HCI will recommend changes
to the Agenda that complement its growth. As the Company continues to execute
its strategic plan by winning new customers and expanding its base of business
we will target an expanded universe of institutional investors. At each stage of
growth, the appropriate approach to the market will be incorporated into the
agenda for optimal results.



Assuming that management's efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

 

A.

An increase in the number of financial professionals (including brokers,
institutions and analysts) and individual investors well educated and
knowledgeable about RAGO: including senior management, the company's products,
and its current financial condition & growth opportunities.

 

B.

An increase in the number of articles printed in both trade and financial
publications.

 

C.

An increase in the liquidity of the common stock.

 

D.

An increase in RAGO market capitalization coupled with a broader, more diverse
shareholder base.

 

E.

Suitable and better access to the capital markets, which will facilitate future
acquisitions and working capital needs.

III.       Term





This Agreement becomes effective upon execution, and shall remain effective for
a period of twelve (12) months from that date. RAGO has the right to cancel the
agreement six months from the initial start date with a written 30 day notice.



IV.       Compensation

Cash



Monthly consulting and services fee of $2,000 per month which will accrue and be
deferred until the Company is cash flow positive. Upon achieving positive cash
flow, the full amount of deferred compensation will be due in full with payment
due by then end of the triggering month; The Company will also increase its
service fee to $7,000 per month for the remainder of the contract.



 

Equity

The Company will issue 375,000 shares worth of RAGO common stock within the
first 10 days of the initial contract date and will issue an additional 375,000
shares at the 6 month contract anniversary date.



 

Expense Reimbursement




Only expenses that would ordinarily be incurred by the Client will be billed
back on a monthly basis. Applicable reimbursements would include: creation,
printing and postage for investor packages, fees for news wire services. Any
packages requiring additional photocopying/printing will be billed back to the
Client at cost (with no mark-up). Any extraordinary items, such as broker lunch
presentations, air travel, hotel, ground transportation or media campaigns, etc.
shall be paid by the Client, only with client authorization prior to incurring
any expenses.



       

Page 6 of 9

MZHCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

V.       Prior Restriction





MZ-HCI represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder MZ-HCI from performing
the services on behalf of the Company that MZ-HCI is herein agreeing to perform.



Neither MZ-HCI nor any consultant it utilizes in connection with the services
hereunder shall provide any service to, or contract with any direct competitor
of the Company during the Term of this Agreement (including any extensions
thereof) or for a period of ninety (90) days thereafter.



VI.      Assignment





This Agreement is personal to MZ-HCI and may not be assigned in any way by
MZ-HCI without the prior written consent of the Company. Subject to the
foregoing, the rights and obligations under this Agreement shall inure to the
benefit of, and shall be binding upon, the heirs, legatees, successors and
permitted assigns of MZ-HCI and upon the successors and assigns of the Company.



VII.     Confidentiality





MZ-HCI acknowledges that it is party to that certain Confidentiality Agreement
with the Company dated May 8, 2013, which shall remain in full force and effect
and the terms of which shall apply to this Agreement. In the event of any
conflict between the Confidentiality Agreement and this Agreement, the
Confidentiality Agreement shall govern.



VIII.    Default

 

1.

Except for a claim or controversy arising under Section VIII of this Agreement,
any claim or controversy arising under any of the provisions of this Agreement
shall, at the election of either party hereto, be determined by arbitration in
California in accordance with the rules of the American Arbitration Association.
The decision of the Arbitrator shall be binding and conclusive upon the parties.
Each party shall pay its own costs and expenses in any such arbitration. The
prevailing party shall be entitled to reimbursement of all fees incurred,
including attorney, filing, travel and anything associated with the arbitration.

 

2.

In the event that MZ-HCI commits any material breach of any provision of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel MZ-HCI to comply with, or restrain MZ-HCI from
violating, such provision, and, in addition, and not in the alternative, the
Company shall be entitled to declare MZ-HCI in default hereunder and to
terminate this Agreement and any further payments hereunder.

 

3.

Since MZ-HCI must at all times rely upon the accuracy and completeness of
information supplied to it by the Company's officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend MZ-HCI,
its officers, agents, and employees at the Company's expense, against any
proceeding or suit which may arise out of and/or be due to any material
misrepresentation in such information supplied by the Company to MZ-HCI (or any
material omission by the Company that caused such supplied information to be
materially misleading).

     

Page 7 of 9

MZHCI initials: ________

Company initials:________



--------------------------------------------------------------------------------





[image450.jpg]

 

4.

MZ-HCI agrees to indemnify, hold harmless and defend the Company, its officers,
directors, employees and agents from and against any and all claims, actions,
proceedings, losses, liabilities, costs and expenses (including without
limitation reasonable attorney's fees) incurred by any of them in connection
with, as a result of, and or due to any actions or inactions or misstatements by
MZ-HCI, its officers, agents, or employees regarding or on behalf of the Company
whether as a result of rendering services under this agreement or otherwise.

IX.       Severability and Reformation





If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.



X.         Notices





Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at 400 S. Zang Blvd., Suite
812, Dallas, Texas, 75208, and in the case of MZ-HCI, be mailed to MZHCI, LLC,
5055 Avenida Encinas, Suite 130, Carlsbad, CA 92008.



XI.       Miscellaneous

 

1.

This Agreement may not be amended, except by a written instrument signed and
delivered by each of the parties hereto.

 

2.

This Agreement constitutes the entire understanding between the parties hereto
with respect to the subject matter hereof, and all other agreements relating to
the subject matter hereof are hereby superseded.

 

3.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of California.

     

Page 8 of 9

MZHCI initials: ________

Company initials:________





--------------------------------------------------------------------------------





[image450.jpg]

     

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.



AGREED

:





 

MZHCI, LLC



 

Rango Energy, Inc.

By:

/s/ Ted Haberfield                          


Ted Haberfield, President

By:

/s/ Herm Rai                                  


Herm Rai, CFO and a director        

Date: June 5, 2013                                      

Date: June 5, 2013                                    

                               

Page 9 of 9

MZHCI initials: ________

Company initials:________



 